UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 01-7485



In Re: MICHAEL A. WILLIAMS,

                                                            Petitioner.



        On Petition for Writ of Mandamus.       (CA-01-222-1)


Submitted:   December 17, 2001              Decided:   January 11, 2002


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael A. Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael A. Williams petitions this court for a writ of manda-

mus to compel the district court to rule on his pending petition

under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001), which he filed

on March 12, 2001.   The granting of a writ of mandamus is a drastic

remedy to be used in extraordinary circumstances. In re Beard, 811
F.2d 818, 826 (4th Cir. 1987).        Williams’ petition does not set

forth exceptional circumstances as would warrant the issuance of a

writ of mandamus at this time.   We note, however, that no signifi-

cant action has been taken in the district court for over seven

months.

     Accordingly, we deny Williams’ petition without prejudice to

his refiling it should the district court fail to act within a rea-

sonable time.   We grant Williams’ application to proceed on appeal

in forma pauperis and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                      PETITION DENIED




                                  2